Name: Commission Regulation (EEC) No 1518/80 of 18 June 1980 derogating for the 1980/81 marketing year from the time limit for lodging contracts for castor seeds laid down in Regulation (EEC) No 2081/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 6 . 80 Official Journal of the European Communities No L 151 / 11 COMMISSION REGULATION (EEC) No 1518/80 of 18 June 1980 derogating for the 1980/81 marketing year from the time limit for lodging contracts for castor seeds laid down in Regulation (EEC) No 2081 /79 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures for castor seeds ('), and in particular Article 2 (5) thereof, Whereas under Article 2 (2) of Regulation (EEC) No 2874/77, aid is granted on condition that the selling price stipulated in contracts concluded with producers is not less than the minimum price referred to in that Article ; whereas Article 4 of Commission Regulation (EEC) No 208 1 /79 ( 2 ) specifies that these contracts must be lodged by 31 May each year ; whereas in view of the delay in fixing this minimum price for the 1980/81 marketing year this date should , to enable producers to receive the aid , be changed, for the 1980/81 marketing year, to 15 July 1980 ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 4 of Regulation (EEC) No 2081 /79 , contracts for castor seeds for the 1980/81 marketing year may be lodged not later than 15 July 1980 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 June 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 332, 24 . 12 . 1977, p . 1 . ( 2 ) OJ No L 244, 27 . 9 . 1979 , p . 11 .